Citation Nr: 1634367	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  09-35 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for right rotator cuff tear associated with service-connected left shoulder disability, on or after December 1, 2006.  

2.  Entitlement to an evaluation in excess of 20 percent for left shoulder impingement, tendonitis, and degenerative arthritis as the residual disability of an in-service left humerus fracture prior to July 16, 2009.  

3.  Entitlement to an evaluation in excess of 30 percent for left shoulder impingement, tendonitis, and degenerative arthritis as the residual disability of an in-service left humerus fracture on or after July 16, 2009.  

4.  Entitlement to service connection for weakness, deterioration of the muscle in both arms and cramping of both hands; to include as due to service-connected right and left shoulder disabilities.  

5.  Entitlement to a total disability rating based on individual unemployability.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and His Wife

ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from January 1961 through January 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and August 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The August 2007 rating decision continued the existing 20 percent evaluation for the Veteran's left shoulder, and awarded service connection for his right shoulder with a staged initial rating.  The RO assigned a staged rating in order to award a temporary total evaluation following an October 2006 surgery under 38 C.F.R. § 4.30, and a 10 percent evaluation effective December 1, 2006, following the end of the convalescence period.  

During the pendency of the appeal, the RO issued a July 2009 Statement of the Case (SOC) increasing the evaluation for the Veteran's left shoulder to 30 percent effective July 16, 2009, and increasing the initial evaluation for his right shoulder from 10 percent to 20 percent, effective December 1, 2006.  As such, the Veteran's left shoulder is currently assigned a 20 percent evaluation prior to July 16, 2009, and a 30 percent evaluation thereafter.  His right shoulder is currently assigned a 20 percent evaluation as of December 1, 2006.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issues of entitlement to higher evaluations remain on appeal and have been recharacterized as reflected on the title page.  Prior to December 1, 2006, however, the Veteran is in receipt of a 100 percent rating for his right shoulder.  Therefore, prior to December 1, 2006, he is already in receipt of the maximum possible schedular rating for this disability.  Accordingly, while evidence prior to December 1, 2006, will be considered, the Board will not disturb the temporary total evaluation for his right shoulder and that issue is not listed on the title page.  

The September 2012 rating decision, among other things, denied the Veteran entitlement to service connection for weakness, deterioration of the muscle in both arms and cramping of both hands.  

In June 2016, the Veteran testified at a Central Office Hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At that hearing, the Veteran submitted copies of statements from his treating physicians, Dr. KLR of the Sandusky Community Based Outpatient Clinic (CBOC) and Dr. DCG of the Firelands Physicians Group.  As the Veteran originally submitted these statements in April 2007 and March 2011, respectively, the RO previously considered this evidence in the August 2007 rating decision and June 2011 Supplemental SOC (SSOC).  Moreover, the Veteran submitted a waiver of RO consideration of this evidence, allowing the Board's initial review of this new evidence.  See 38 C.F.R. § 20.1304. 

The appeal initially included claims for increased evaluations for service-connected nose fracture and surgical scars of the right and left shoulders, as well as service connection for diabetes and nerve damage.  However, the Veteran withdrew his appeal as to these issues on the record at his June 2016 hearing.  38 CFR 20.204(b)(1).   

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into account the existence of this electronic record.  All documents in Virtual VA, including the VA examination reports and VA treatment records, are duplicative of those in VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, it appears that the Veteran has sought the RO's assistance in obtaining private treatment records.  Specifically, the Veteran has submitted several statements by private physicians and several blank VA Form 21-4142s.  While the Veteran has also submitted several sets of private treatment records himself, it appears that these records may not be complete.  For example, as discussed above, the Veteran submitted a February 2011 examination report and March 2011 statement from Dr. DCG of the Firelands Physicians Group.  Yet, in a March 2015 statement, the Veteran discussed this examination, and referenced a second examination with Dr. Dr. DCG.  Although the record includes a second copy of Dr. DCG's February 2011 examination, it does not contain a second examination report.  Remand is required to provide the Veteran with the VA's assistance in obtaining all relevant private treatment records.  While on remand, the RO should also obtain the most recent VA treatment records.  

Additionally, the Veteran attended a January 2016 VA examination.  While this examination was fairly recent, the Veteran asserted at his June 2016 hearing that his service-connected shoulder disorders have increased in severity since that examination.  Moreover, it remains unclear whether the muscular weakness of his shoulders is separate disorder, or a manifestation of his service-connected shoulder disorders.  While the January 2016 examination report addressed the nerve damage in the Veteran's upper extremities as separate disorders, it is not as clear with regard to muscular weakness.  Finally, the Veteran and his wife both testified as to the degeneration of his shoulder muscles, yet the examiner noted no atrophy.  Therefore, remand is additionally required for a further VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate). 
  
Finally, with regard to the issue of TDIU, in addition to being inextricably intertwined with the issues that are being remanded herein, the Board finds that additional development is warranted as to that issue and will remand the matter accordingly.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right and left shoulder disorders.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  This request should specifically include Advanced Health Rehabilitation, Dr. KCB, Dr. DCG of Firelands Physicians Group, and Dr. GDK of Northern Ohio Medical Specialists.  

The AOJ should obtain any outstanding VA medical records, to include records from the Cleveland VAMC (including the Wade Park Campus, Sandusky CBOC, and Brecksville CBOC) dated from January 2016 to the present.  

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected right and left shoulder disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected right and left shoulder disabilities.  

The examiner should report all signs and symptoms necessary for rating the Veteran's disabilities under the Schedule for Rating Disabilities.  In particular, the examiner should provide the range of motion of the right and left shoulders in degrees.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.  The examiner should also state whether there is any form of ankylosis or any impairment of the humerus, such as malunion, recurrent dislocation at the scapulohumeral joint, or fibrous union.  The examiner should further indicate whether there is any impairment of the clavicle or scapula, such as malunion, nonunion with or without loose motion, or dislocation.

The examiner should additionally comment on whether there is any muscular damage or muscular atrophy of either shoulder; and if any such muscular damage causes any symptoms or manifestations separate from the limited motion, painful motion, and impingement addressed above.  The examiner should note that the Veteran testified as to muscular degeneration and muscular weakness in June 2016.  

In this regard, the examiner should note the positive Hawkins' impingement test, empty can test, external rotation/infraspinatus strength test, and lift-off subscapularis test results in the January 2016 examination.  The examiner should offer an opinion as to whether these tests results are associated with the muscular weakness Veteran testified to in June 2016, and whether such muscular weakness is a separate disorder or a manifestation of the service-connected shoulder disabilities.  If the muscular weakness is a manifestation of the Veteran's service connected shoulder disabilities, the examiner should discuss whether that manifestation is slight, moderate, moderately severe, or severe.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  In this regard, the Veteran testified in June 2016 as to the problem of dropping cups and spilling coffee.  The examiner should specifically indicate whether such findings and/or flare-ups result in limitation of either arm to shoulder level, midway between side and shoulder level, or to 25 degrees from the side.  

Finally, if the muscular weakness is determined not to be a manifestation of the Veteran's service-connected shoulder disabilities, the examiner should opine as to whether the Veteran's muscular weakness is at least as likely as not due to or a result of the Veteran's active duty military service, to include whether it is caused or aggravated by his service-connected shoulder disabilities.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history," 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  The ultimate purpose of the VA social and industrial survey is to assist the Board in ascertaining the impact of the Veteran's service-connected disabilities on his ability to work.   

The social worker is requested to:

(a) Describe the Veteran's employment history.

(b) Elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  

(c) Provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities on his daily activities, to include his employability, taking into consideration his level of education, any special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.    

A written copy of the report should be associated with the claims folder.  

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Such development may include, if necessary, referral to the Director of Compensation and Pension services for consideration of extra-schedular TDIU.  

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 

